
	
		II
		110th CONGRESS
		1st Session
		S. 3079
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2008
			Mr. Smith (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  income tax relief for families, and for other purposes. 
	
	
		1.Short
			 title; amendments to 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Family Tax Relief Act of
			 2008.
			(b)Amendments to
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Expansion of
			 dependent care credit
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1
			 (relating to refundable credits) is amended by redesignating section 36 as
			 section 37 and by inserting after section 35 the following new section:
				
					36.Expenses for
				household and dependent care services necessary for gainful employment
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an
				individual for which there are 1 or more qualifying individuals (as defined in
				subsection (b)(1)) with respect to such individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to the applicable percentage of the employment-related expenses (as
				defined in subsection (b)(2)) paid by such individual during the taxable
				year.
							(2)Applicable
				percentage definedFor
				purposes of paragraph (1), the term applicable percentage means 50
				percent reduced (but not below 20 percent) by 1 percentage point for each
				$1,000 (or fraction thereof) by which the taxpayer's adjusted gross income for
				the taxable year exceeds $30,000.
							(b)Definitions of
				qualifying individual and employment-related expensesFor purposes of this section—
							(1)Qualifying
				individualThe term
				qualifying individual means—
								(A)a dependent of the taxpayer (as defined in
				section 152(a)(1)) who has not attained age 13,
								(B)a dependent of the taxpayer (as defined in
				section 152, determined without regard to subsections (b)(1), (b)(2), and
				(d)(1)(B)) who is physically or mentally incapable of caring for himself or
				herself and who has the same principal place of abode as the taxpayer for more
				than one-half of such taxable year, or
								(C)the spouse of the
				taxpayer, if the spouse is physically or mentally incapable of caring for
				himself or herself and has the same principal place of abode as the taxpayer
				for more than one-half of such taxable year.
								(2)Employment-related
				expenses
								(A)In
				generalThe term employment-related expenses means
				amounts paid for the following expenses, but only if such expenses are incurred
				to enable the taxpayer to be gainfully employed for any period for which there
				are 1 or more qualifying individuals with respect to the taxpayer:
									(i)Expenses for
				household services.
									(ii)Expenses for the
				care of a qualifying individual.
									Such
				term shall not include any amount paid for services outside the taxpayer's
				household at a camp where the qualifying individual stays overnight.(B)ExceptionEmployment-related
				expenses described in subparagraph (A) which are incurred for services outside
				the taxpayer's household shall be taken into account only if incurred for the
				care of—
									(i)a
				qualifying individual described in paragraph (1)(A), or
									(ii)a qualifying
				individual (not described in paragraph (1)(A)) who regularly spends at least 8
				hours each day in the taxpayer's household.
									(C)Dependent care
				centersEmployment-related expenses described in subparagraph (A)
				which are incurred for services provided outside the taxpayer's household by a
				dependent care center (as defined in subparagraph (D)) shall be taken into
				account only if—
									(i)such center
				complies with all applicable laws and regulations of a State or unit of local
				government, and
									(ii)the requirements
				of subparagraph (B) are met.
									(D)Dependent care
				center definedFor purposes of this paragraph, the term
				dependent care center means any facility which—
									(i)provides care for
				more than six individuals (other than individuals who reside at the facility),
				and
									(ii)receives a fee,
				payment, or grant for providing services for any of the individuals (regardless
				of whether such facility is operated for profit).
									(c)Dollar limit on
				amount creditableThe amount of the employment-related expenses
				incurred during any taxable year which may be taken into account under
				subsection (a) shall not exceed—
							(1)$5,000 if there
				is 1 qualifying individual with respect to the taxpayer for such taxable year,
				or
							(2)$10,000 if there
				are 2 or more qualifying individuals with respect to the taxpayer for such
				taxable year.
							The
				amount determined under paragraph (1) or (2) (whichever is applicable) shall be
				reduced by the aggregate amount excludable from gross income under section 129
				for the taxable year.(d)Earned income
				limitation
							(1)In
				generalExcept as otherwise provided in this subsection, the
				amount of the employment-related expenses incurred during any taxable year
				which may be taken into account under subsection (a) shall not exceed—
								(A)in the case of an
				individual who is not married at the close of such year, such individual's
				earned income for such year, or
								(B)in the case of an
				individual who is married at the close of such year, the lesser of such
				individual's earned income or the earned income of his spouse for such
				year.
								(2)Special rule
				for spouse who is a student or incapable of caring for himselfIn
				the case of a spouse who is a student or a qualifying individual described in
				subsection (b)(1)(C), for purposes of paragraph (1), such spouse shall be
				deemed for each month during which such spouse is a full-time student at an
				educational institution, or is such a qualifying individual, to be gainfully
				employed and to have earned income of not less than—
								(A)$250 if
				subsection (c)(1) applies for the taxable year, or
								(B)$500 if
				subsection (c)(2) applies for the taxable year.
								In the
				case of any husband and wife, this paragraph shall apply with respect to only
				one spouse for any one month.(e)Special
				rulesFor purposes of this section—
							(1)Place of
				abodeAn individual shall not be treated as having the same
				principal place of abode as the taxpayer if at any time during the taxable year
				of the taxpayer the relationship between the individual and the taxpayer is in
				violation of local law.
							(2)Married couples
				must file joint returnIf the taxpayer is married at the close of
				the taxable year, the credit shall be allowed under subsection (a) only if the
				taxpayer and his spouse file a joint return for the taxable year.
							(3)Marital
				statusAn individual legally separated from his spouse under a
				decree of divorce or of separate maintenance shall not be considered as
				married.
							(4)Certain married
				individuals living apartIf—
								(A)an individual who
				is married and who files a separate return—
									(i)maintains as his
				home a household which constitutes for more than one-half of the taxable year
				the principal place of abode of a qualifying individual, and
									(ii)furnishes over
				half of the cost of maintaining such household during the taxable year,
				and
									(B)during the last 6
				months of such taxable year such individual's spouse is not a member of such
				household,
								such
				individual shall not be considered as married.(5)Special
				dependency test in case of divorced parents, etcIf—
								(A)section 152(e)
				applies to any child with respect to any calendar year, and
								(B)such child is
				under the age of 13 or is physically or mentally incapable of caring for
				himself,
								in the
				case of any taxable year beginning in such calendar year, such child shall be
				treated as a qualifying individual described in subparagraph (A) or (B) of
				subsection (b)(1) (whichever is appropriate) with respect to the custodial
				parent (as defined in section 152(e)(3)(A)), and shall not be treated as a
				qualifying individual with respect to the noncustodial parent.(6)Payments to
				related individualsNo credit shall be allowed under subsection
				(a) for any amount paid by the taxpayer to an individual—
								(A)with respect to
				whom, for the taxable year, a deduction under section 151(c) (relating to
				deduction for personal exemptions for dependents) is allowable either to the
				taxpayer or his spouse, or
								(B)who is a child of
				the taxpayer (within the meaning of section 152(f)(1)) who has not attained the
				age of 19 at the close of the taxable year.
								For
				purposes of this paragraph, the term taxable year means the
				taxable year of the taxpayer in which the service is performed.(7)StudentThe
				term student means an individual who during each of 5 calendar
				months during the taxable year is a full-time student at an educational
				organization.
							(8)Educational
				organizationThe term educational organization means
				an educational organization described in section 170(b)(1)(A)(ii).
							(9)Identifying
				information required with respect to service providerNo credit
				shall be allowed under subsection (a) for any amount paid to any person
				unless—
								(A)the name,
				address, and taxpayer identification number of such person are included on the
				return claiming the credit, or
								(B)if such person is
				an organization described in section 501(c)(3) and exempt from tax under
				section 501(a), the name and address of such person are included on the return
				claiming the credit.
								In the
				case of a failure to provide the information required under the preceding
				sentence, the preceding sentence shall not apply if it is shown that the
				taxpayer exercised due diligence in attempting to provide the information so
				required.(10)Identifying
				information required with respect to qualifying individualsNo
				credit shall be allowed under this section with respect to any qualifying
				individual unless the TIN of such individual is included on the return claiming
				the credit.
							(f)Adjustment for
				inflationIn the case of any taxable year beginning after
				December 31, 2008, the $30,000 amount under subsection (a)(2) and each of the
				dollar amounts under subsection (c) shall be increased by an amount equal
				to—
							(1)such dollar
				amount, multiplied by
							(2)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins by substituting 2007 for
				1992 in subparagraph (B) thereof.
							If the
				dollar amount as adjusted under the preceding sentence is not a multiple of
				$10, such amount shall be rounded to the nearest multiple of $10.(g)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Subpart A of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking section 21.
				(2)Section 23(f)(1)
			 (relating to filing requirements) is amended by striking section
			 21(e) and inserting section 36(e).
				(3)Section 35(g)(6)
			 (relating to marital status) is amended by striking section
			 21(e) and inserting section 36(e).
				(4)Section 129(a)(2)
			 (relating to limitation of exclusion) is amended by striking section
			 21(e) and inserting section 36(e).
				(5)Section 129(b)(2)
			 (relating to special rule for certain spouses) is amended by striking
			 section 21(d)(2) and inserting section
			 36(d)(2).
				(6)Section 129(e)(1)
			 (relating to dependent care assistance) is amended by striking section
			 21(b)(2) and inserting section 36(b)(2).
				(7)Section 213(e)
			 (relating to exclusion of amounts allowed for care of certain dependents) is
			 amended by striking section 21 and inserting section
			 36.
				(8)Section
			 6213(g)(2) (relating to mathematical or clerical error) is amended—
					(A)by striking
			 section 21 in subparagraph (H) and inserting section
			 36, and
					(B)by striking
			 section 21, 24, or 32 in subparagraph (L) and inserting
			 section 24, 32, or 36.
					(c)Clerical
			 amendments
				(1)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the item relating to section 36 and inserting the following new
			 items:
					
						
							Sec. 36. Expenses for household
				and dependent care services necessary for gainful employment.
							Sec. 37. Overpayments of
				tax.
						
						.
				(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section
			 21.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Expansion of
			 teacher expenses deduction
			(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) (relating to certain expenses of elementary and secondary
			 school teachers) is amended to read as follows:
				
					(D)Certain
				expenses of elementary and secondary school teachers
						(i)In
				generalThe deductions allowed by section 162 which consist of
				expenses, not in excess of $450, paid or incurred by an eligible
				educator—
							(I)in connection
				with books, supplies (other than nonathletic supplies for courses of
				instruction in health or physical education), computer equipment (including
				related software services) and other equipment, and supplementary materials
				used by the eligible educator, and
							(II)for the
				professional development of the eligible educator.
							(ii)Inflation
				adjustmentIn the case of any taxable year beginning after 2008,
				the $450 dollar amount under clause (i) shall be increased by an amount equal
				to—
							(I)such dollar
				amount, multiplied by
							(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
							If any amount as adjusted under the
				preceding sentence is not a multiple of $10, such amount shall be rounded to
				the next lowest multiple of
				$10..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Permanent
			 extension of adoption tax reliefSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 is amended by adding at the end the following
			 new subsection:
			
				(c)ExceptionSubsection
				(a) shall not apply to the amendments made by section 202 (relating to
				expansion of adoption credit and adoption assistance
				programs).
				.
		
